Mr. Chief Justice Shepaed
delivered the opinion of the Court:
The determination of this case involves the consideration of the several acts of Congress on which the appellant’s claim is founded.
By act approved April 25, 1812 (2 Stat. at L. 713, chap. 67), the commissioners appointed for the purpose of ascertaining titles and claims to lands in the districts of Louisiana were authorized and required to report to Congress a list of all the actual settlers on lands in said districts whose claims were not derived either from the French, British, or Spanish govern*346ments. In the list so reported was a claim of Philemon Chance, numbered 146. An act approved March 3, 1819 (3 Stat. at L. 528, chap. 100), confirmed these claims upon the following conditions :
That every person, or his or her legal representative, whose claim is comprised in the lists, or register of claims, reported by the said commissioners, and the persons embraced in the list of actual settlers, or their legal representatives, not having any written evidence of claim reported as aforesaid, shall, where it appears by the said reports, or by the said lists, that the land claimed or settled on had been actually inhabited or cultivated by such person or persons in whose right he claims, on.or before the 15 th day of April, 1813, be entitled to a grant for the land so claimed or settled on, as a donation: Provided, That no more than one tract shall be thus granted to any one person, and the same shall not contain more than 640 acres, and that no lands shall be thus granted which are claimed or recognized by the preceding sections of this act.
As alleged in the return to the rule to show cause, the claim of Philemon Chance was surveyed in 1828, and located upon the land claimed and actually occupied by him prior to April 15, 1813, according to the boundaries embracing the same, containing an area of 338.35 acres. The contention of the appellant is that the act of 1819 confirmed to Philemon Chance the right to 640 acres of land, and his claim is to the unlocated remainder thereof, by virtue of the decision and action of the Surveyor General.
The final act of Congress under which this unlocated remainder is claimed, and which, it is claimed, vested in the Surveyor General the exclusive power to determine the validity of all unsatisfied claims arising under the aforesaid acts of 1812 and 1819, was approved June 2, 1858 (11 Stat. at L. 294, chap. 81).
This act is entitled: “An Act to Provide for the Location of Certain Confirmed Private Land Claims, in the State of Missouri, and for Other Purposes,” and contains four sections. The *3471st section relates to certain enumerated claims in tbe State of Missouri. Section 2 confirms tbe decisions of tbe commissioners under the act of 1812, in tbe eastern district of tbe territory of Orleans, among which is included tbe settler’s claim of Philemon Chance.
Tbe 3d section contains tbe following provision:
“ * * * that in all cases of confirmation by this act, or where any private land claim has been confirmed by Congress and tbe same, in whole or in part, has not been located or satisfied, either for want of a specific location prior to such confirmation, or for any reason whatsoever, other than a discovery of fraud in such claim subsequent to such confirmation, it shall be the duty of the surveyor general of the district in which such claim was situated, upon satisfactory proof that such claim has been so confirmed, and that the same, in whole or in part, remains unsatisfied, to issue to the claimant, or his legal representatives, a certificate of location for a quantity of land equal to that so confirmed and unsatisfied; which certificate may be located upon any of the public lands of the United States subject to sale at private entry, at a price not exceeding one dollar and twenty-five cents per acre.”
The contention on behalf of the Secretary of the Interior is, as recited in his decision in respect of this claim for the unlo-cated remainder of 640 acres, rendered June 21, 1905, that the confirmee, Philemon Chance, by the terms of the act of 1819, had the right only to such land as he had in possession at the time the report of the commissioner under the act of 1812 was made, that could be located and surveyed. He said: “The section does not grant to such settlers 640 acres but only The land so claimed and settled on,’ where it appears from said reports 'that the land claimed or settled on had been actually inhabited or cultivated’ by the settler or his legal representatives. But while every claim was limited to the lines of the actual possession of the claimant, no claim could exceed 640 acres, and no grant was made of any claim to that extent unless it was contained within the boundaries actually inhabited, cultivated, and occupied *348by such settlers. This was the limit of the grant as to every claim, and it was satisfied in full when it was surveyed and located to embrace the land actually inhabited and cultivated by the settler.”
The same construction was given the act of 1819 by the Commissioner of the General Land Office in his letter of instruction to the Surveyor General of Louisiana under date of August 26, 1872, as recited in the preliminary statement. In that letter he says: “The law is, in my opinion, not only clear on these points, but my interpretation of it is sustained by the usage and practice of the office from 1819 to the present time.”
Assuming the soundness of this construction, it is further contended that as the claim of Philemon Chance had been completely satisfied by the survey made for him to include the actual boundaries of his settlement, the Surveyor General of Louisiana was wholly without power to issue and deliver the certificates for the unlocated balance of 640 acres, the delivery of which is sought through this proceeding.
Whilst this interpretation of the act of 1819 is supported by the long-continued practice of the executive department having control of the public lands, as well as by a decision of the Supreme Court of the United States in an analogous case (Catholic Bishop v. Gibbon, 158 U. S. 155, 167, 39 L. ed. 931, 936, 15 Sup. Ct. Rep. 779), we do not deem it our duty, to pass upon it.
Since 1836 the executive department embracing the General Land Office has, in respect of the administration of all matters relating to the disposition of the public lands, the location and patenting of all private land claims, and the like, been the supervising agent of the government to do justice to all claimants and preserve the rights of the people of the United States. In the Revised Statutes the same powers and duties have been confirmed and vested in the Secretary of the Interior. Rev. Stat. secs. 441, 453 (U. S. Comp. Stat. 1901, pp. 252, 257). See also sec. 2478 (U. S. Comp. Stat. 1901, p. 1586). By virtue of these provisions:
*349“Tbe Secretary is tbe guardian of tbe people of tbe United States over tbe public lands. Tbe obligations of bis oatb of office oblige bim to see that tbe law is carried out, and that none of the public domain is wasted or is disposed of to a party not entitled to it. He represents tbe government, which is a party in interest in every case involving tbe surveying and disposal of the public lands.” Knight v. United Land Asso. 142 U. S. 161, 181, 35 L. ed. 974, 981, 12 Sup. Ct. Rep. 258; United States ex rel. Riverside Oil Co. v. Hitchcock, 190 U. S. 316, 324, 47 L. ed. 1074, 1078, 23 Sup. Ct. Rep. 698; Catholic Bishop v. Gibbon, supra.
Tbe Secretary not only claims this supervisory power over the class of claims in controversy, by virtue of tbe general provisions of tbe statutes above referred to, but also that it is expressly recognized by tbe terms of tbe act of 1858 itself, in the 1th section which provides as follows:
“And be it further enacted, That tbe register of the proper land office, upon the location of such certificate, shall issue to tbe person entitled thereto a certificate of entry, upon which, if it shall appear to tbe satisfaction of tbe Commissioner of tbe General Land Office that such certificate has been fairly obtained, according to tbe true intent and meaning of this act, a patent shall issue as in other cases.”
His construction of this section follows that disclosed in tbe letter of instruction of tbe Commissioner of tbe General Land Office of August 26, 1872, before referred to; and is that tbe words “such certificate,” in tbe last clause thereof, refer to tbe land certificate by virtue of which tbe certificate of entry shall have been made, and not to tbe certificate of entry, as is contended by tbe relator. Tbe ground on which this conclusion rests is that the succeeding words, “according to tbe true intent and meaning of this act,” identify tbe certificate for the land, for that alone is tbe subject of tbe act; certificates of entry and actual location being provided for and regulated by other general statutes, and not at all by this. It was by reason of this interpretation of the section, as well as of tbe act of 1819, that tbe *350Surveyor General, as early as August 26, 1872, bad been instructed to inquire into all the necessary conditions of fact, and, when satisfied certificates for land ought to issue, to issue and then forward them to the Commissioner for approval, accompanied by the evidence upon which his conclusion was based, together with the reasons for his action. It was in obedience to this instruction, which has never been countermanded or altered, that the Surveyor General made his report, and forwarded the certificates in controversy to the Commissioner of the General Land Office for his authentication and approval.
Without regard to this particular question of construction, we are of the opinion that the issuance of land certificates under the aforesaid acts is within the supervisory power of the Secretary of the Interior in conformity with public policy as declared by Congress in the general statutes before referred to.
In declaring the general purpose of those statutes, it was said by Mr. Justice Brewer, who delivered the opinion of the court in Catholic Bishop v. Gibbon, 158 U. S. 167, 39 L. ed. 936, 15 Sup. Ct. Rep. 779) : “It may be laid down as a general rule that, in the absence of some specific provision to the contrary in respect to any particular grant of public land, its administration falls wholly and absolutely within the jurisdiction of the Commissioner of the General Land Office, under the supervision of the Secretary of the Interior. It is not necessary that with each grant there shall go a direction that its administration shall be under the authority of the Land Department. It falls there unless there is express direction to the contrary.”
It is sufficient, therefore, to say that, under the general powers entrusted to the Secretary in respect of the administration of the public lands, we cannot hold that it was his plain duty, as a ministerial officer, to deliver the certificates to the relator for entry and location upon said lands. Being vested with the exercise of judgment and discretion in the premises, the writ of mandamus will not lie to control that exercise. Riverside Oil Co. v. Hitchcock, supra.
. It follows that the judgment discharging the rule and dismissing the relator’s petition must be affirmed; and it is so ordered, with costs. Affirmed.